Per Curiam.
By his plea of guilty, defendant was convicted of attempted larceny in a building, MCLA § 750.360 (Stat Ann 1954 Rev § 28.592) and MCLA § 750.92 (Stat Ann 1962 Rev § 28.287), and was sentenced to a term of one to two years. On appeal, he contends that, in accepting his guilty plea, the trial *340court erred in failing to: (1) ascertain defendant’s participation in the offense; (2) ascertain the truth of the plea; (3) inform defendant of the nature of the acccusation against him; and (4) inform defendant of the consequences of his plea.
After a careful review of the record in light of the requirements of GrCE. 1963, 785.3 and of the decisions in People v. Barrows (1959), 358 Mich 267; People v. Dunn (1968), 380 Mich 693; People v. Atkins (1966), 2 Mich App 199; People v. Leach (1966), 2 Mich App 713; and People v. Bartlett (1969), 17 Mich App 205, we find no reversible error. We are convinced that the defendant pled guilty because he was in fact guilty — that is our main concern. People v. Dunn, supra.
Affirmed.